 In the Matter of AMERICAN RADIATOR & STANDARD SANITARY CORPO-RATIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA,AFFILIATEDWITHTHECONGRESSOFINDUSTRIALORGANIZATIONSCase No. R-9859.-DecidedSeptember 4, 1941Jurisdiction:cast-iron enameled ware manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal by Company to bargain with petitioning union because of contract withother unions ; dispute as to whether industrial unit or several craft unitsappropriate; election necessary.Unit Appropriate for Collective Bargaining:industrial unit of all productionand maintenance workers, excluding clerical employees (except plant clerks),foremen and higher supervisory employees; watchmen and plantclerks in-cluded because heretofore admitted to one of unions which are parties tocontract.Mr. W. G. Stuart Sherman,for the Board.Mr. Henry M. ReedandMr. Arthur D. Wool f olk,of Pittsburgh,Pa., for the Company.Mr. Huglc Harley, Jr., Mr. William N. Chambers,andMr. RobertDavis,of Pittsburgh, Pa., andMr. Albert L. Smith,ofWilmerding,Pa., for the C. I. 0.Mr. Joseph A. Padway, by Mr. James A. Glenn,ofWashington,D. C., andMr. Bernard Kaplan,of Pittsburgh, Pa., for the A. F.of L.Mr. Armin Uhler,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 2, 1941, United Electrical, Radio & Machine Workers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., filed with the Regional Director for theSixth Region (Pittsburgh, Pennsylvania) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees at the Pittsburgh plant of American Radiator & Stand-35 N. L.R. B., No. 38.172 AMEIRICAN RADIATOR & STANDARD SANITARY CORPORATION 173and Sanitary Corporation, Pittsburgh, Pennsylvania, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On July 28, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On July 30, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the C. I. 0.,and upon International Molders Union of North America, LocalNo. 46, International Union of Operating Engineers, Local No. 95,International Association of Machinists, Local No. 52, InternationalBrotherhood of ElectricalWorkers, Local No. 5-B, and FederalLabor Union No. 21228, all affiliated with the American Federation ofLabor, and herein referred to collectively as the A. F. of L., beinglabor organizations claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onAugust 5, 1941, at Pittsburgh, Pennsylvania, before Horace A. Ruckel,the Trial Examiner duly designated by the Chief Trial Examiner.The Board, the Company, the C. I. 0., and the A. F. of L. were repre-sented by counsel or official representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.At the close of petitioner's evidence, and again at theclose of all the evidence in the case, the A. F. of L. moved to dismissthe proceeding upon the ground that no question concerning repre-sentation exists because of a subsisting contract between the A. F. of L.and the Company. The Trial Examiner reserved rulings on thesemotions for the Board. The motions are hereby denied fora thereasons set forth below.During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On August 19, 1941,the A. F. of L. filed a brief, which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAmerican Radiator & Standard Sanitary Corporation is a Dela-ware corporation with its principal office in New York City.The 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany operates manufacturing plants, warehouses, and sales of-fices in New Jersey, New York, Kentucky, Ohio, Indiana, Maryland,Illinois, California,Michigan, Texas, West Virginia, Colorado, andPennsylvania.At its plant at Pittsburgh, Pennsylvania, the em-ployees of which are herein involved, it manufactures for sale variouskinds of cast-iron enameled ware.During the calendar year 1940the Company purchased large amounts of raw materials originatingin various States of the United States and foreign countries 1 andvalued at approximately $500,000.During the same period the,totalsalesof products manufactured at the Company's Pittsburgh plantamounted in value to approximately $4,000,000, the greater part ofwhich was shipped to destinations outside the Commonwealth ofPennsylvania.The Company employs at its various plants in thevicinity of 18,000 persons; approximately 850 are employed at itsPittsburgh plant.The Company concedes that it is engaged incommerce within the meaning of the Act.H. THEORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.InternationalMolders Union of North America, Local No. 46,International Union of Operating Engineers, Local No. 95, Inter-nationalAssociation ofMachinists,LocalNo. 52, InternationalBrotherhood of ElectricalWorkers, Local No. 5-B, and FederalLabor Union No. 21228 are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 30, 1941, the C. I. O. addressed a letter to the Companystating that it represented a majority of the Company's employeesand requesting recognition as the bargaining agent of these em-ployees.On July 1, 1941, the Company replied that in view ofits contract with several A. F. of L. unions it could not enter uponbargaining negotiations with the C. I. O. unless the Board shouldcertify the C. I. O. as the representative of the Company's employees.Thereupon the C. I. O. filed its petition herein.18,449 net tons of molding and sand, approximating in value$43,640 87, in the Statesof-New York and New Jersey ; 13,229 gross tons of pig iron, approximating in value$304,774 15,at Birmingham,Alabama, 4,361,316 board feet of lumber, appioximating'invalue $121,329 98, in west Virginia;472 net tons of borax,approximating in value$20,287 87, in California;and 59 net tons of kryolith,approximating in value $10,175.92,originating in Greenland and purchased from a Pennsylvania corporation. AMERICAN RADIATOR & STANDARD SANITARY CORPORATION 175The contract, which the Company and the A. F. of L. urge asbeing a bar to the present proceedings, is dated December 6, 1937,is of indefinite duration, and provides for 30 days' notice by eitherparty desiring any change in the contract.Since the contract hasbeen in effect for more than 3 years and is terminable upon 30days' notice, we find that it does not constitute such a bar 2A statement of the Regional Director introduced in evidenceshows that the C. I. 0. represents. a substantial number of the Com-pany's employees in the unit alleged by it to be appropriate.3We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerningrepresentationwhich hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe C. I. 0. contends that the unit appropriate for collectivebargaining purposes consists of all production and maintenanceemployees, excluding clerical employees, watchmen, and foremen andhigher supervisory employees.The A. F. of L., on the other hand,contends that the contract of December 6, 1937, established a craftform of organization at the plant, which should be preserved.Ac-cordingly, the A. F. of L. urges the establishment of five separateunits coextensive with the jurisdiction of the five A. F. of L. unionswho are signatories to the contract.3Matter of Rosedale Knitting CompanyandRosedaleEmployees Association,23N L R B 527,and cases cited there3 The evidence submittedby the C.I.O. In regard to its membership claim consistsof 530 application-for-membership cards, 444 of which bear genuine signatures of personson the Company'spay rollThere are approximately 800 employees In the allegedappropriate unitThe contract relied uponby the A F. ofL , a copy of which was inti oduced in evidence,sets forth that the Company accepted certain cards turned over to it as proof that theA. F of L.represented over 51 per cent of the Company's employeesNo other evidenceconcerning membership was submittedby the A F. of L*Accordingto the A. F ofL's contention,the following scheme of representation Isdesired:(1) International Union of Operating Engineers,LocalNo. 95, to represent allengineers;(2) International Association of Machinists,Local No 52,to represent allmachinists;(3) International Molders Union of NorthAmerica, LocalNo 46, to representallmachine molders,hand molders,foundry-uuork employees,cleaning-house employees(grinders and sand blasters),and welders; (4) International Brotherhood of ElectricalWorkers, Local No 5-B, to represent crane men and electricians;and (5)Federal Labor 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract of December 6, 1937, is signed by a number of indi-vidual A. F. of L. unions, each of which admits to membership andpurports to represent a limited group of employees of the Company.The contract refers to the several signatory unions collectively as"acting as the collective bargaining unit for the employees, herein-after called the union."The contract contains uniform provisionsthroughout for all the employees at the Pittsburgh plant coveringsuch matters as overtime, seniority, temporary lay-offs and dismissal,leave of absence, and arbitration of grievances.The contract alsoprovides for a uniform wage increase of 5 cents per hour for allhourly and piece-rate employees.The contract states that it waspredicated upon proof submitted to the Company by the A. F. of L.that the A. F. of L. represented over 51 per cent of the Company'semployees.Certain types of grievances at the plant have been handled in thepast by separate grievance committees of the particular unions towhich the employees immediately concerned belonged.Neverthe-less,wage increases obtained since the execution of the contract havebeen substantially plant-wide.Interchange of employees among theseveral departments is practiced to a considerable extent.ThEreare instances in which the wages of members of one craft, computedon a piece-work basis, depend upon the output of members of an-other craft.Under all the circumstances, we are of the opinion thatthe history of collective bargaining with the Company has notdeveloped upon a craft basis.Concerning the exclusion of watchmen and clerical employees re-quested by the C. I. 0., it appears that watchmen and certain plantclerkswere included among the employees in whose behalf theA. F. of L contracted with the Company.Watchmen and plantclerks have heretofore been admitted to membership in FederalLabor Union 21228 and we are of the opinion that they should notnow be deprived of the benefits of collective bargaining.Accordingly, we find that all production and maintenance workers,excluding clerical employees (except plant clerks),5 and foremenand higher supervisory employees, constitute a unit appropriate forUnion No 21228 to represent all other non-supervisory employees,includmg.slushroomworkers, enameling-room workers,mill-room workers,packers, sawmill workers, crating-department workers,yardmen, truckers,elevator operators,shippers, watchmen,janitresses,inspectors,and certain plant clerks.While the contract was also signed by PatternMakers League of North America and International Brotherhood of Firemen and Oilers,Local Union No 75, the record shows that the operations in which firemen and oilersand pattern makers were required were discontinued by the company and that it nolonger employs any workers(except possibly one pattern maker)who would be admittedtomembership in these two unions.The Pattern Makers and Firemen and Oilers unionsare therefore no longer involved5 The record indicates that there are three plant clerks,two in the front office and onein the enameling department. AMERICAN RADIATOR- & STANDARD SANITARY CORPORATION 177the purposes of collective bargaining, and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and will otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.We will direct that the various A. F. of L.unions appear on the ballot jointly as, the "A. F. of L. Unions (Inter-national Molders Union of North America, Local No. 46, InternationalUnion of Operating Engineers, Local No. 95, International Associationof Machinists, Local No: 52, International Brotherhood of ElectricalWorkers, Local No. 5-B, and Federal Labor Union No. 21228)."At the hearing the C. I. O. requested that eligibility to vote bedetermined on the basis of the pay roll as of the date of the hearing.The A. F. of L. desires a current pay-roll date, while the Companyhas expressed no preference in this respect.We find no reason fordeparting from our usual practice.Accordingly, we shall direct thatthe employees of the Company eligible to vote in the election shallbe those in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion, subject to such limitations and additions as are set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Pittsburgh plant of American Radiator& Standard Sanitary Corporation, Pittsburgh, Pennsylvania, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production and maintenance workers at the Company's Pitts-burgh plant, excluding clerical employees (except plant clerks), andforemen and higher supervisory employees, constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, of 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations-Sei ies 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith American Radiator & Standard Sanitary Corporation, Pitts-burgh, Pennsylvania, an election by secret ballot shall be conducted,as.early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all production and maintenanceworkers employed in the Company's plant at Pittsburgh, Pennsyl-vania, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding clerical employees (except plantclerks), and foremen and higher supervisory employees, and all em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Electrical, Radio &Machine Workers of America, affiliated with the Congress of In.dustrial Organizations, or by the A. F. of L. Unions (InternationalMolders Union of North America, Local No. 46, International Unionof'Operating Engineers, Local No. 95, International Association ofMachinists, Local No. 52, International Brotherhood of ElectricalWorkers, Local No. 5-B, and Federal Labor Union No. 21228), fortlhe purposes of collective bargaining, or by neither.